DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 04, 2021 has been entered.
Response to Amendment
The amendment filed February 04, 2021 has been entered. Claims 1-11, 13-14, 16-25 are pending in the application. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed October 05, 2020.
Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25: On line 11, “dastabase” should recite “database”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-14, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a displacement measurement unit measuring displacement” in line 6. It is unclear what the metes and bounds are of the claims since claim 1 is an apparatus claim and this phrase is directed to a method. For the sake of examination, the limitation will be interpreted as “a displacement measurement unit configured to measure displacement”.
Claim 1 recites the limitation “a controller controlling” in line 8. It is unclear what the metes and bounds are of the claims since claim 1 is an apparatus claim and this phrase is directed to a method. For the sake of examination, the limitation will be interpreted as “a controller configured to control”.
Claim 25 recites the limitation “a displacement measurement unit measuring displacement” in line 6. It is unclear what the metes and bounds are of the claims since claim 25 is an apparatus claim and this phrase is directed to a method. For the sake of examination, the limitation will be interpreted as “a displacement measurement unit configured to measure displacement”.
Claim 25 recites the limitation “a controller controlling” in line 8. It is unclear what the metes and bounds are of the claims since claim 25 is an apparatus claim and this phrase is directed to a method. For the sake of examination, the limitation will be interpreted as “a controller configured to control”.
Claims 2-11, 13-14 are rejected as depending from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2014/0194789) in view of Kang (US 2015/0209527).
Regarding claim 25, Ko discloses a treatment apparatus (100, 200, 300, Fig 1), comprising: an insertion unit (311, Fig 4) formed to be inserted into a tissue through a tissue surface (Para 0050; See Fig 4), the insertion unit comprising a plurality of micro needles (312, Fig 4; Para 0049) that selectively project from a contact surface (315, Fig 4) of a handpiece, the handpiece contacting the tissue surface at the contact surface before the insertion unit is inserted into the tissue (Para 0088, lines 1-4, See Fig 7a); a displacement measurement unit (330 and 350, Figs 2 and 4; Para 0058); and a controller (120, Fig 2) controlling an insertion operation of the insertion unit based on the displacement measured by the displacement measurement unit (Para 0042; Para 0089). 

Kang teaches a treatment apparatus (100, Fig 1), comprising: an insertion unit (102, Fig 1) formed to be inserted into a tissue (118, Fig 1) through a tissue surface (Para 0042, lines 1-8; See Fig 1) and a displacement measurement unit (106, Fig 1) measuring displacement of the tissue surface occurring due to an insertion of the insertion unit (Para 0031; Para 0044) and wherein the controller determines a compensation length by calculation using a value of the displacement as a variable or by referring to a stored database with the value of the displacement, and controls the insertion operation of the insertion unit considering the compensation length (Para 0031, lines 8-12).
Modifying the displacement measurement unit disclosed by Ko to also include an optical detection system as taught by Kang would result in a displacement measurement unit comprising an optical detection system that is coupled to the contact surface 315 of the handpiece 300 in order for the optical detection system to appropriately measure the displacement of the tissue without the contact surface obstructing the optical sensor. Therefore, the modified displacement measurement unit would measure displacement of the tissue surface from the contact surface of the handpiece. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displacement measurement unit disclosed by Ko to also include an optical detection system as taught by Kang in order to have a treatment apparatus that can compensate for the deformation of the tissue to deliver a treatment substance at a desired depth (Para 0031).
Allowable Subject Matter
Claims 1-11, 13-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-24 are allowable over the prior art. 
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of independent claims 1 and 16 could either not be found or was not suggested in the prior art of record. The closest art to the claimed invention is Ko (US 2014/0194789), Kang (US 0209527), and Raylman (US 2017/0290995). Ko and Kang disclose all of the limitations of the independent claims as described in the Final Office action mailed 10/05/2020, however, they do not teach a movable member that penetrates the contact surface. Raylman teaches a movable member (102, Fig 2; moves relative to 116) that penetrates a contact surface (116, Fig 2) (See Fig 3), however, this is measuring or estimating the thickness of the subcutaneous fat as described in Para 0033). These references alone or in combination fail to teach a movable member that penetrates the contact surface and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ko, Kang, or Raylman to meet that limitation without a teaching to do so.
Response to Arguments
Applicant's arguments regarding none of the cited references teaching the limitations have been fully considered but they are not persuasive. As shown in the rejection of claim 25 above, Kang teaches a control unit determining a displacement of the tissue and adjusting the insertion unit to compensate for the deformation of the tissue (Para 0031). Therefore, a compensation length must be determined in order for the control unit to move the insertion unit to compensate for the displacement of the tissue. This combined with Ko as discussed above meets all of the limitations of claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783             
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783